DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the short axis/long axis ratio of the core and sheath strands (Claim 6), as well as the long axis ratio of the sheath strands and the core strand (Claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, it is unclear how the tensile strength varies between the different filaments. As best understood, tensile strength is an intensive property of a material that should not depend on diameter.  What step is being taken to give different tensile strengths to the different filaments?  The specification does not explain if treatments are performed, or if different materials are utilized.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3, 8, 10, 12, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 3, the units of d are unknown.  As such, it is impossible to determine whether d will satisfy the claim limitations as any unit could be chosen to make the numbers provide the answer desired.
In regards to Claim 8, the term smaller is unclear.  Smaller than what?  The comparison being made is unclear.
	In regards to Claim 10, the phrase 100:105 to 130 is unclear.  Is this shorthand for 100:105 - 100:130?
	In regards to Claim 12, when is this performed?  Is this prior to the formation of the cord, meaning the filaments have this treatment, or is this intended use, where the cord is intended to be treated in this method?  The claim language does not positively recite the filaments have these platings.
In regards to Claim 13, the units of d are unknown.  As such, it is impossible to determine whether d will satisfy the claim limitations as any unit could be chosen to make the numbers provide the answer desired.
Further in regards to Claim 13, the phrases the brass plating and the zinc plating lack proper antecedent basis.
In regards to Claim 20, the term smaller is unclear.  Smaller than what?  The comparison being made is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 14, 15, and 20 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by the Chinese Document (102975422).
The Chinese document teaches a rubber article-reinforcing steel cord in which plural sheath strands each formed by twisting together plural steel filaments are twisted together around at least one core strand formed by twisting together plural steel filaments (Figure 1), wherein
the core strand and the sheath strands are each formed by twisting together one or two core filaments and plural sheath filaments (Figure 1), and
a relationship represented by the following Formula (1) is satisfied when a wire diameter of the core filament(s) of the core strand, a wire diameter of the sheath filaments of the core strand, a wire diameter of the core filaments of the sheath strands, and a wire diameter of the sheath filaments of the sheath strands are defined as dcc, des, dsc and dss, respectively:
dcc > des > dsc > dss (1) 
(Paragraphs 63 and 64).

Tss > Tsc > Tcs > Tcc (2) (Paragraph 80).
In regards to Claims 3 and 15, the Chinese document teaches the steel filaments have a tensile strength T (MPa) satisfying a relationship represented by the following formula:
(-2,000 x d + 3,825) < T < (-2,000 x d + 4,525) 
(the units for d can be given any value to satisfy the equation).
In regards to Claims 8 and 20, the Chinese document teaches the core strand comprises two or more sheath filament layers, the diameter (dcs) of the sheath filaments is smaller in the sheath filament layers on the strand radial-direction outer side, and when the sheath strands each comprise two or more sheath filament layers, the diameter (dss) of the sheath filaments is smaller in the sheath filament layers on the strand radial-direction outer side (Figure 1; Paragraphs 63 and 64).
In regards to Claim 14, the cord of the Chinese document is capable of being used in a conveyor.
Claim(s) 1-3, 14, and 15 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Baranda (6295799).
Baranda teaches a rubber article-reinforcing steel cord in which plural sheath strands each formed by twisting together plural steel filaments are twisted together around at least one core strand formed by twisting together plural steel filaments (Figure 5), wherein

a relationship represented by the following Formula (1) is satisfied when a wire diameter of the core filament(s) of the core strand, a wire diameter of the sheath filaments of the core strand, a wire diameter of the core filaments of the sheath strands, and a wire diameter of the sheath filaments of the sheath strands are defined as dcc, dcs, dsc and dss, respectively:
dcc > des > dsc > dss (1) 
(Figure 5, diameters 0.21, 0.19, 0.19, 0.175).
In regards to Claim 2, the Baranda teaches a relationship represented by the following Formula (2) is satisfied when a tensile strength of the core filament(s) of the core strand, a tensile strength of the sheath filaments of the core strand, a tensile strength of the core filaments of the sheath strands, and a tensile strength of the sheath filaments of the sheath strands are defined as Tcc, Tcs, Tsc and Tss, respectively:
Tss > Tsc > Tcs > Tcc (2)
(as best understood, the material and the diameters create this relationship, so the filaments of Baranda would have this relationship).
In regards to Claims 3 and 15, the Baranda teaches the steel filaments have a tensile strength T (MPa) satisfying a relationship represented by the following formula:
(-2,000 x d + 3,825) < T < (-2,000 x d + 4,525)
(the units for d can be given any value to satisfy the equation).
In regards to Claim 14, the cord of the Baranda is capable of being used in a conveyor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranda.
While Baranda essentially teaches the invention as detailed, including a gap between adjacent sheath filaments of the sheath strands (Figure 5), it fails to specifically teach the myriad other illustrated gaps. It would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a similar gap between adjacent sheath filaments in the same sheath filament layers of the core and sheath, so as to prevent contact and encourage rubber penetration.  The ordinarily skilled artisan would have appreciated the benefits and known to space the filaments as taught.  The exact amount of spacing would be dependent on the size of the filaments and well within the abilities of the ordinarily skilled artisan.
Claims 12 and 13 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over the Chinese Document in view of Gerspacher et al (4143209).
While the Chinese document essentially teaches the invention as detailed, it fails to specifically teach brass plating and zinc plating the filaments.  Gerspacher, however, teaches that it is well known to plate filaments as claimed (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have plated the filaments with both brass and zinc, so as to protect the filaments from corrosion while promoting 
Claims 12 and 13 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over the Baranda in view of Gerspacher et al (4143209).
While Baranda essentially teaches the invention as detailed, it fails to specifically teach brass plating and zinc plating the filaments.  Gerspacher, however, teaches that it is well known to plate filaments as claimed (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have plated the filaments with both brass and zinc, so as to protect the filaments from corrosion while promoting adhesion to rubber.  The ordinarily skilled artisan would have appreciated the benefits of such plating and understood to plate the filaments of Baranda, improving the final product performance.
Allowable Subject Matter
Claims 4, 6, 7, 9, 11, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Peric et al (20120211310) Figure 9 teaches a structure similar to that as claimed, with some core filaments and some
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732